EXHIBIT 10.57


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


Micron MeiYa CONFIDENTIAL


TECHNOLOGY TRANSFER AGREEMENT
FOR 68-50NM PROCESS NODES


This TECHNOLOGY TRANSFER AGREEMENT FOR 68-50NM PROCESS NODES (this “Agreement”),
is made and entered into as of this 13th day of May, 2008 (“Effective Date”), by
and between Micron Technology, Inc., a Delaware corporation (“Micron”) and MeiYa
Technology Corporation (MeiYa Technology Corporation [Translation from
Chinese]), a company-limited-by-shares incorporated under the laws of the
Republic of China (“Joint Venture Company”).  (Micron and Joint Venture Company
are referred to in this Agreement individually as a “Party” and collectively as
the “Parties”).
 
RECITALS
 
A.           Micron has developed technology for [***] Process Nodes for the
manufacture of Stack DRAM Products.
 
B.           The Joint Venture Company desires to have such technology
transferred to the Joint Venture Company for its use in the manufacture of Stack
DRAM Products, and Micron intends to so transfer such technology to the Joint
Venture Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1                  Definitions.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Closing” means the remittance by Nanya Technology Corporation and Micron
Semiconductor B.V. of the first capital contribution to the Joint Venture
Company as set forth in Section 2.6 of that certain Master Agreement by and
between Micron and Nanya Technology Corporation dated as of the Effective Date.
 
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
 
 
DLI-6195539v3
 
 

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or Third-Party nonperformance (except for delays
caused by a Party’s contractors, subcontractors or agents).
 
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to the Joint Venture Company, Republic
of China generally accepted accounting principles, in each case, as consistently
applied by the Party for all periods at issue.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.
 
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement
 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Process Node” means [***].
 
“Recoverable Taxes” shall have the meaning set forth in Section 3.5(a).
 
 
DLI-6195539v3
 
- 2 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
 
“Stack DRAM” means dynamic random access memory cell that functions by using
a  capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 2.
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and
penalties,  additions to tax or additional amounts imposed or assessed with
respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
“Third Party” means any Person other than Micron or the Joint Venture Company.
 
“Transferred Technology” means [***].
 
1.2                  Certain Interpretive Matters.
 
(a)          Unless the context requires otherwise, (1) all references to
Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles,
Exhibits, Appendices or Schedules of or to this Agreement, (2) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP, (3) words in the singular include the plural and
vice versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” will mean calendar days.
 
(b)          No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which (1) any such Party
or its counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
 
DLI-6195539v3
 
- 3 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
ARTICLE 2
TRANSFER OF TECHNOLOGY TO JOINT VENTURE COMPANY
 
2.1                  Delivery of Transferred Technology to Joint Venture
Company.  On a delivery schedule mutually agreed between the Parties, Micron
shall provide to the Joint Venture Company the Transferred Technology [***],
which process is outlined on Schedule 3.  Except as provided in Section 2.2, the
foregoing obligation does not require Micron to create, make, adapt, develop,
modify and/or translate any such information or materials.  The Joint Venture
Company may at any time request Micron in writing to supplement its prior
disclosures of such Transferred Technology with any items the Joint Venture
Company believes to be missing or incomplete from such disclosures; however,
with respect to the subject matter of any such requests made [***], the Joint
Venture Company shall be precluded from asserting that Micron is in breach of
its obligations under this Section.
 
2.2                  Preproduction Wafers.  On a delivery schedule mutually
agreed between the Parties, Micron shall, [***], provide to the Joint Venture
Company [***].  On a delivery schedule mutually agreed between the Parties,
Micron shall, [***], provide to the Joint Venture Company [***].
 
2.3                  Engineering Services.  As reasonably requested by the Joint
Venture Company from time to time and to the extent fulfilling such request
would not cause disruption of their respective operations, Micron will provide
to the Joint Venture Company engineering support for its implementation of the
Transferred Technology transferred by Micron to the Joint Venture Company for
use in the Joint Venture Company’s facilities for the manufacture of Stack DRAM
wafers.
 
ARTICLE 3
PAYMENTS
 
3.1                  Transfer of Technology to Joint Venture Company.  For the
transfer of the Transferred Technology from Micron to the Joint Venture Company
for the [***], Joint Venture Company shall pay to Micron [***].
 
3.2                  Engineering Service Fees.  Micron shall charge Joint
Venture Company for any engineering services provided by Micron to Joint Venture
Company under Section 2.3 for all out-of-pocket expenses reasonably incurred in
connection therewith.  [***]  If any employee(s) of Micron are required to
provide such services at a location other than his/her/their normal working
location, then [***]  Micron will invoice Joint Venture Company for all such
costs and expenses monthly as incurred.  Joint Venture Company will pay Micron
the amount due within thirty (30) days of receipt of invoice.
 
3.3                  Invoices; Payments.
 
(a)           All invoices under this Agreement may be sent by any method
described in Section 8.1 or electronically with hardcopy confirmation sent
promptly thereafter by any method described in Section 8.1.  Such invoices
should be sent to the following contacts or such other contact as may be
specified hereafter pursuant to a notice sent in accordance with Section 8.1:
 
 
DLI-6195539v3
 
- 4 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
Invoices to Joint Venture Company:
 
To be provided by notice.






(b)          All amounts owed by a Party under this Agreement are stated,
calculated and shall be paid in United States Dollars ($ U.S.).
 
(c)          Payment is due on all amounts properly invoiced within thirty (30)
days of receipt of invoice.  All payments made under this Agreement shall be
made by check sent to the following person or by such other manner designated by
such person:
 
Payments to Micron:


[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
Fax:                      [***]
Email:                                [***]


3.4                  Interest.  Any amounts payable to a Party hereunder and not
paid within the time period provided shall accrue interest, from the time such
payment was due until the time payment is actually received, at the rate of
[***] or the highest rate permitted by Applicable Law, whichever is lower.
 
3.5                  Taxes.
 
(a)           All sales, use and other transfer Taxes imposed directly on or
solely as a result of the services, rights licensed or technology transfers or
the payments therefor provided herein shall be stated separately on the service
provider’s, licensor’s or technology transferor’s invoice, collected from the
service recipient, licensee or technology transferee and shall be remitted by
service provider, licensor or technology transferor to the appropriate Taxing
Authority (“Recoverable Taxes”), unless the service recipient, licensee or
technology transferee provides valid proof of tax exemption prior to the
Effective Date or otherwise as permitted by law prior to the time the service
provider, licensor or technology transferor is required to pay such taxes to the
appropriate Taxing Authority.  When property is delivered, rights granted and/or
services are provided or the benefit of services occurs within jurisdictions in
which collection and remittance of Taxes by the service recipient, licensee or
technology transferee is required by law, the service recipient, licensee or
technology transferee  shall have sole responsibility for payment of said Taxes
to the appropriate Taxing Authority.  In the event any Taxes are Recoverable
Taxes and the service provider, licensor or technology transferor does not
collect such Taxes from the service recipient, licensee or technology transferee
or pay such Taxes to the appropriate Governmental Entity on a timely basis, and
is subsequently audited by any Taxing Authority, liability of the service
recipient, licensee or technology transferee will be limited to the Tax
 
 
DLI-6195539v3
 
- 5 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
assessment for such Recoverable Taxes, with no reimbursement for penalty or
interest charges or other amounts incurred in connection therewith.  Except as
provided in Section 3.5(b), Taxes other than Recoverable Taxes shall not be
reimbursed by the service recipient, licensee or technology transferee, and each
Party is responsible for its own respective income Taxes (including franchise
and other Taxes based on net income or a variation thereof), Taxes based upon
gross revenues or receipts, and Taxes with respect to general overhead,
including but not limited to business and occupation Taxes, and such Taxes shall
not be Recoverable Taxes.
 
(b)          In the event that the service recipient, licensee or technology
transferee is prohibited by Applicable Law from making payments to the service
provider, licensor or technology transferor unless the service recipient,
licensee or technology transferee deducts or withholds Taxes therefrom and
remits such Taxes to the local Taxing Authority, then [***].
 
3.6                  [***].  Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 8.1,
Joint Venture Company will [***] until notified by Micron in accordance with
Section 8.1.
 
ARTICLE 4
INTELLECTUAL PROPERTY
 
4.1                  No Transfer of IP Rights.  Nothing in this Agreement shall
be construed to transfer ownership of or grant a license under any IP Rights,
Patent Rights or other rights in intellectual property or technology of Micron
to the Joint Venture Company expressly, by implication, by estoppel or
otherwise.  The transfers of technology by Micron to the Joint Venture Company
hereunder are solely of the physical embodiments Transferred Technology only and
not any IP Rights or Patent Rights therein.
 
ARTICLE 5
WARRANTIES; DISCLAIMERS
 
5.1                  No Implied Obligation.  Nothing contained in this Agreement
shall be construed as:
 
(a)          a warranty or representation that any manufacture, sale, lease, use
or other disposition of any products based upon Transferred Technology or other
technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;
 
(b)          an agreement to bring or prosecute proceedings against Third
Parties for infringement, misappropriation or other violation of rights or
conferring any right to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation of rights; or
 
(c)          conferring any right to use in advertising, publicity, or
otherwise, any trademark, trade name or names, or any contraction, abbreviation
or simulation thereof, of either Party.
 
 
DLI-6195539v3
 
- 6 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
5.2                  DISCLAIMER.  [***].
 
ARTICLE 6
LIMITATION OF LIABILITY
 
6.1                  LIMITATION OF LIABILITY.  [***]
 
ARTICLE 7
TERM AND TERMINATION
 
7.1                  Term.  The term of this Agreement commences on the
Effective Date and continues in effect until terminated in accordance with this
Agreement or any other agreement to which the Parties are parties.
 
7.2                  Termination of this Agreement.
 
(a)          This Agreement shall terminate automatically if [***].
 
(b)          Micron may terminate this Agreement by notice to the Joint Venture
Company if the Joint Venture Company commits a material breach of this Agreement
and such breach remains uncured for [***] of the breach from Micron.
 
(c)          The Joint Venture Company may not terminate this Agreement for any
reason, including breach by Micron.
 
7.3                  Effects of Termination.
 
(a)          Termination of this Agreement shall not affect any of the Parties’
respective rights accrued or obligations owed before termination.  In addition,
the following shall survive termination of this Agreement for any
reason:  Articles 1, 3, 4, 5, 6 and 8 and Section 7.3.
 
(b)          Upon termination of this Agreement, the Joint Venture Company
shall:
 
[***]
 
ARTICLE 8
MISCELLANEOUS
 
8.1                  Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given upon (a) transmitter’s
confirmation of a receipt of a facsimile transmission, (b) confirmed delivery by
a standard overnight carrier or when delivered by hand, or (c) delivery in
person, addressed at the following addresses (or at such other address for a
party as shall be specified by like notice):
 
 
DLI-6195539v3
 
- 7 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
If to Joint Venture Company:


MeiYa Technology Corporation




Taoyuan, Taiwan, ROC
Attention:
Fax:


If to Micron:                                       Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.4537


8.2                  Waiver.  The failure at any time of a Party to require
performance by  the other Party of any responsibility or obligation required by
this Agreement shall in no way affect a Party’s right to require such
performance at any time thereafter, nor shall the waiver by a Party of a breach
of any provision of this Agreement by the other Party constitute a waiver of any
other breach of the same or any other provision nor constitute a waiver of the
responsibility or obligation itself.
 
8.3                  Assignment.  [***]
 
8.4                  Third Party Rights.  Nothing in this Agreement, whether
express or implied, is intended or shall be construed to confer, directly or
indirectly, upon or give to any Person, other than the Parties hereto, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
8.5                  Force Majeure.  The Parties shall be excused from any
failure to perform any obligation hereunder to the extent such failure is caused
by a Force Majeure Event.
 
8.6                  Choice of Law.  This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
USA, without giving effect to the principles of conflict of laws thereof.
 
8.7                  Jurisdiction; Venue.  Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall be brought in a state or federal court of
competent jurisdiction located in the State of California, USA, and each of the
Parties to this Agreement hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.
 
 
DLI-6195539v3
 
- 8 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL
8.8                  Headings.  The headings of the Articles and Sections in
this Agreement are provided for convenience of reference only and shall not be
deemed to constitute a part hereof.
 
8.9                  Export Control.  Each Party agrees that it will not
knowingly:  (a) export or re-export, directly or indirectly, any technical data
(as defined by the U.S. Export Administration Regulations) provided by the other
Party or (b) disclose such technical data for use in, or export or re-export
directly or indirectly, any direct product of such technical data, including
Software, to any destination to which such export or re-export is restricted or
prohibited by United States or non-United States law, without obtaining prior
authorization from the U.S. Department of Commerce and other competent
Government Entities to the extent required by Applicable Laws.
 
8.10                Entire Agreement.  This Agreement, together with its
Schedules and the agreements and instruments expressly provided for herein,
including the applicable terms of any other agreements to which Micron and the
Joint Venture Company are a Party, constitute the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral and written, between the Parties hereto with
respect to the subject matter hereof.
 
8.11                Severability.  Should any provision of this Agreement be
deemed in contradiction with the laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Agreement shall remain in full force in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the Parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.
 
8.12                Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
< Signature page follows >

DLI-6195539v3
 
- 9 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.
 




MICRON TECHNOLOGY, INC.




By: /s/ D. Mark
Durcan                                                                           
Name:  D. Mark Durcan
Title:  President and Chief Operating Officer




MEIYA TECHNOLOGY CORPORATION




By: /s/ Pei Ing
Lee                                                                           
Name: Pei Ing Lee
Title: Chairman




THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AGREEMENT FOR 68-50NM
PROCESS NODES ENTERED INTO BY AND BETWEEN MICRON AND THE JOINT VENTURE COMPANY



 
DLI-6195539v3
 
- 10 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL

Schedule 1


Process Nodes Information Deliverables




[***]
 


 

 
Schedule 1
DLI-6195539v3
 
- 11 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL

Schedule 2


Stack DRAM Designs Information Deliverables
 
[***]
 

 
Schedule 2
DLI-6195539v3
 
- 12 -

--------------------------------------------------------------------------------

 
Micron MeiYa CONFIDENTIAL

Schedule 3


Staged Process Flow for Technology Transfer


[***]
 
Schedule 3
DLI-6195539v3
- 13 -

--------------------------------------------------------------------------------

